JIM HANNAH, Chief Justice, dissenting. I respectfully dissent. Rose Drugs of Dardanelle, Inc., moved for summary judgment asserting that its duty to Kevin Curry “required no more” than to fill Curry’s prescriptions as ordered by Dr. Mann. The circuit court found that Kohl v. American Home Products Corp., 78 F.Supp.2d 885 (W.D.Ark.1999) was persuasive on this issue and was a decision that would likely be adopted by this court. The circuit court further found that under Kohl, there is “no duty other than the duty to fill the prescription as prescribed and properly label it.” I agree with the majority’s conclusion that a pharmacist bears no general duty to advise or warn patients or doctors regarding dangers and risks that have already been properly weighed and assessed by the doctor. See Kohl, 78 F.Supp.2d at 898. To require a general duty to warn would undermine the physician-patient relationship. See id. However, Kowalski asserts a separate and distinct duty to warn based on contraindications and other concerns that should have put Rose Drugs on notice that the physician writing the prescription might have made an error or that the prescriptions had been |19altered. Kowal-ski contended that the facts in this case revealed that the dangers and risks presented by these prescriptions might not have been weighed and assessed by the doctor. The court in Kohl concluded that, “absent the presence of some contraindication,” a pharmacist’s duty does not include a general duty to warn. Kohl, 78 F.Supp.2d at 892. Plaintiffs expert, Dr. Michael Horseman, testified that the prescriptions given by Dr. Mann would have resulted in multiple warnings of drug interactions on the store computer software. In other words, contraindications were present. Horseman’s opinion was that in response to these warnings, and given the specific medications prescribed, Rose Drugs should have contacted Dr. Mann or warned Curry.1  There is more at issue in this case than just the pharmacist’s duty to accurately fill and properly label a prescription. This case also presents the issue of whether a duty arises where a pharmacist has reason to believe that (1) the physician issuing the prescription has made an error, or (2) the prescription has been altered. Under such facts, there may be a duty on the part of the pharmacist to clarify the prescription with the doctor or to warn of contraindications. Such a duty does not interfere with the physician-patient relationship. It does not require the pharmacist to review and pass judgment on the propriety of the doctor’s decision on prescriptions but rather assures that an error is corrected where the pharmacist’s | ^professional training and experience tells him or her that an error might have been made or that a prescription has been altered. Because I believe the circuit court erred in holding that a pharmacist has “no duty other than the duty to fill the prescription as prescribed and properly label it,” I would reverse and remand this case.  . While there is evidence in the record that Curry may have been warned, the circuit court made no finding that Curry was warned. The circuit court decided this case based on its finding that a pharmacy had no duty other than the duty to fill the prescription as prescribed and properly label it.